

116 HR 8682 IH: Equal Access to Information Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8682IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Sires introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish requirements for Federal agencies to ensure that individuals with limited English proficiency and people with disabilities can access the services, activities, programs, and benefits of those agencies.1.Short titleThis Act may be cited as the Equal Access to Information Act of 2020.2.DefinitionsIn this Act:(1)AgencyThe term agency means an Executive agency, as defined under section 105 of title 5, United States Code. (2)EmergencyThe term emergency means—(A)an emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(B)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); (C)a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d);(D)a fishery disaster declared by the Secretary of Commerce;(E)a disaster declared by the Administrator of the Small Business Administration;(F)a disaster declared by the Secretary of Agriculture; and(G)the provision of fire management assistance grants under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187).(3)DisabilityThe term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(4)Individual with limited English proficiencyThe term individual with limited English proficiency means an individual whose primary language for communication is not English and who has a limited ability to read, write, speak, or understand English.(5)Language accessThe term language access means the provision of culturally competent and effective language services to an individual with limited English proficiency or an individual with disabilities designed to enhance that individual’s access to, understanding of, or benefit from the services, activities, programs, or benefits provided by the agency. 3.Language Access Working Group(a)Demographic assessmentNot later than 30 days after the date of enactment of this Act and every 3 years thereafter, the head of each Federal agency shall conduct a demographic assessment of individuals with limited English proficiency and individuals with disabilities who are eligible to be served or likely to be encountered by that agency.(b)Working group establishedNot later than 30 days after the conclusion of the demographic assessment under subsection (a), and in order to ensure that Federal agencies do not discriminate on the basis of national origin in violation of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and that such agencies do not discriminate against individuals with disabilities in violation of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the head of each Federal agency shall establish within the agency a Language Access Working Group, which shall include the following members:(1)One or more senior officials within the agency division or directorate.(2)When possible, 1 or more representatives from each employee resource group.(3)The Chief Human Capital Officer or their appointee.(4)Such experts as necessary to develop communications for individuals with limited English proficiency and individuals with disabilities who are eligible to be served or likely to be encountered by that agency as identified by the demographic assessment under subsection (a), including technical and content experts in communication disabilities, and cross-cultural translations and interpretation services.(5)A website accessibility expert.(6)Internal communications personnel.(c)Duties of the working groupEach Language Access Working Group shall—(1)examine the services, activities, programs, and benefits provided by the agency and assist the agency in developing and implementing a system by which individuals with limited English proficiency and individuals with disabilities can access those services, activities, programs, and benefits in a manner that is consistent with the fundamental mission of that agency;(2)examine the services, activities, programs, and benefits provided by any recipients of Federal financial assistance provided by such agency (referred to in this Act as recipients) to provide recommendations about how the agency can ensure that recipients of Federal financial assistance provide meaningful access to applicants, beneficiaries, and other individuals served by that recipient who are individuals with limited English proficiency or individuals with disabilities in a manner that is consistent with the fundamental mission of that agency without unduly burdening the essential functions of that recipient;(3)conduct an annual vitality assessment to determine, over time and across various activities, which of the documents produced by that agency are vital to provide equal access for individuals with limited English proficiency and individuals with disabilities served by the agency;(4)provide recommendations about how the agency can ensure that information made available by the agency or by a recipient to individuals affected by an emergency is made available as soon as possible in multimodal and cross-cultural formats that can be understood by individuals with limited English proficiency and individuals with disabilities; (5)provide recommendations about how the agency can ensure that the distribution of supplies, the processing of applications, and other relief and assistance activities provided by such agency or recipient during or in response to an emergency shall be accomplished in an equitable and impartial manner, without discrimination on the grounds of nationality, disability, or English proficiency; and(6)assist the head of the agency in—(A)preparing, annually updating, submitting to the Attorney General, and implementing the plan described in section 4(a);(B)issuing the guidance described in section 4(d); and(C)ensuring the agency plan and agency recipient guidance is made available to the public online in a manner that complies with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).4.Access plan for federally conducted programs and activities(a)In GeneralNot later than 1 year after the date of enactment of this Act, the head of each agency shall prepare and submit to the Attorney General a plan described in subsection (b). Each agency shall ensure that such plan is consistent with the final guidance of the Department of Justice entitled Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition Against National Origin Discrimination Affecting Limited English Proficient Persons (67 Fed. Reg. 41455 (June 12, 2002)), the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).(b)Plan requirementEach plan under subsection (a) shall include—(1)the steps the agency will take to ensure that individuals with limited English proficiency or individuals with disabilities have access to each service, activity, program, or benefit provided or administered by the agency; (2)the steps the agency will take to ensure that older adults with limited English proficiency or a disability who may require the use of non-traditional modes of communication have access to each service, activity, program, or benefit provided or administered by the agency;(3)the policies and procedures for identifying, assessing, and meeting the culturally and linguistically appropriate language needs of the agency's beneficiaries who are individuals with limited English proficiency or individuals with disabilities served by the agency; (4)the steps the agency will take to ensure that each service, activity, program, or benefit of the agency is culturally and linguistically appropriate, including providing a range of language assistance options, notice to individuals with limited English proficiency or individuals with disabilities of the right to qualified language services and communication access, periodic training of staff, monitoring and quality assessment of the language services and, in appropriate circumstances, the translation of written materials; (5)the steps the agency will take, with respect to each service, activity, program, or benefit of the agency, to provide reasonable accommodations necessary for individuals with limited English proficiency and communication disabilities to understand communications from the agency;(6)the steps the agency will take to ensure that all applications, forms, and other relevant documents for the agency’s services, activities, benefits, and programs are competently translated, interpreted, and provided in accessible formats in the primary language of a client that is an individual with limited English proficiency or an individual with disabilities if such materials are needed to improve access of such client to such service, activity, benefit, or program;(7)when providing media, live broadcasting, or additional video communication for the agency’s services, activities, benefits, and programs, how the agency will ensure the use of qualified American Sign Language interpreters with a picture-in-picture inset feature where the interpreter’s frame is at least the same size as the main speaker’s frame but no smaller than 33 percent of the screen;(8)if relevant to the agency, the resources the agency will provide to improve cultural and linguistic appropriateness and accessibility practices to assist recipients of Federal funds to improve their access to health care related programs and activities for individuals with limited English proficiency or individuals with disabilities; (9)if relevant to the agency, the resources the agency will provide to ensure that accessible information and competent communication assistance is provided to patients that are individuals with limited English proficiency or people with disabilities by qualified interpreters; and (10)the resources the agency will provide to ensure that minor children are not used to provide interpretation services, except as permitted under regulations implementing section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116) as published in the Federal Register on May 18, 2016.(c)DOJ ReviewThe Attorney General shall review each plan submitted in accordance with this section not later than 120 days after receipt of the plan. The Attorney General shall also review the most recently submitted plan from each relevant agency not later than 7 days after an emergency has been declared. (d)Guidance for recipients of Federal financial assistance(1)In GeneralThe agency shall issue guidance for recipients of Federal financial assistance under the jurisdiction of the agency in order to assist such recipients in ensuring that individuals with limited English proficiency or individuals with disabilities have access to each service, activity, program, or benefit provided or administered by the recipient. Such guidance shall take into account the types of services provided by the recipients and the individuals served by the recipients. (2)Review and approvalThe agency shall submit such guidance for review and approval by the Attorney General. Following approval by the Attorney General, each agency shall publish its guidance document in the Federal Register for public comment.5.Consultation(a)Stakeholder inputIn carrying out this Act, agencies shall ensure that stakeholders, such as individuals with limited English proficiency, people with disabilities, and their representative organizations, recipients, and other appropriate individuals or entities, have an adequate opportunity to provide meaningful input. (b)Evaluation of agency circumstancesEach agency shall evaluate the particular needs of the individuals with limited English proficiency and people with disabilities that the agency and the recipients of the agency serve and the burdens of compliance on the agency and its recipients. (c)InputEach agency shall take into account such input from stakeholders in developing an approach to ensuring meaningful access by individuals with limited English proficiency and people with disabilities that is practical and effective, fiscally responsible, responsive to the particular circumstances of each agency, and can be readily implemented.